        Case 1:20-cv-00184-DCN Document 42 Filed 06/04/20 Page 1 of 4




Bruce D. Skaug                            Kristen K. Waggoner
bruce@skauglaw.com                        kwaggoner@ADFlegal.org
ID Bar No. 3904                           D.C. Bar No. 242069*
Raul R. Labrador                          Parker Douglas
raul@skauglaw.com                         pdouglas@ADFlegal.org
ID Bar No. 5469                           MI Bar No. P83242*
SKAUG LAW, P.C.                           Christiana M. Holcomb
1226 E. Karcher Road                      cholcomb@ADFlegal.org
Nampa, ID 83687                           D.C. Bar No. 176922*
(208) 466-0030                            ALLIANCE DEFENDING FREEDOM
(208) 466-8903 Fax                        440 First St. NW, Suite 600
                                          Washington, D.C. 20001
Roger G. Brooks                           (202) 393-8690
rbrooks@ADFlegal.org                      (202) 347-3622 Fax
NC Bar No. 16317*
Jeffrey A. Shafer
jshafer@ADFlegal.org
IL Bar No. 6230713*
ALLIANCE DEFENDING FREEDOM
15100 N. 90th St.
Scottsdale, AZ 85260
(480) 444-0020
(480) 444-0028 Fax

Attorneys for Proposed Intervenors

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF IDAHO

LINDSAY HECOX, and JANE DOE with her
next friends JEAN DOE and JOHN DOE,

                       Plaintiffs,
       v.
                                                    Case No. 1:20-cv-00184-DCN
BRADLEY LITTLE, in his official capacity
as Governor of the State of Idaho; SHERRI          MOTION FOR LEAVE TO FILE
YBARRA, in her official capacity as the           CONDITIONAL MEMORANDUM
Superintendent of Public Instruction of the             IN RESPONSE TO
State of Idaho and as a member of the Idaho         PLAINTIFFS’ MOTION FOR
State Board of Education; THE                      PRELIMINARY INJUNCTION
INDIVIDUAL MEMBERS OF THE STATE
BOARD OF EDUCATION, in their official
capacities; BOISE STATE UNIVERSITY;
MARLENE TROMP, in her official capacity
as President of Boise State University;

                                              1
           Case 1:20-cv-00184-DCN Document 42 Filed 06/04/20 Page 2 of 4




 INDEPENDENT SCHOOL DISTRICT OF
 BOISE CITY #1; COBY DENNIS, in his
 official capacity as superintendent of the
 Independent School District of Boise City #1;
 THE INDIVIDUAL MEMBERS OF THE
 BOARD OF TRUSTEES OF THE
 INDEPENDENT SCHOOL DISTRICT OF
 BOISE CITY #1, in their official capacities;
 THE INDIVIDUAL MEMBERS OF THE
 IDAHO CODE COMMISSION, in their
 official capacities,

                        Defendants.


       Proposed intervenors Madison Kenyon and Mary Marshall move this Court for leave to

file a conditional Memorandum in Opposition to Plaintiffs’ Motion for Preliminary Injunction.

       As the injunctive relief that Plaintiffs request would affect the interests of proposed

intervenor female athletes, and it is uncertain if they will have an opportunity to respond to

Plaintiffs’ motion after the resolution of their own motion to intervene, proposed intervenors

petition the Court to permit their filing of a conditional response memorandum, such that their

arguments may be available for the Court’s consideration should their motion to intervene be

granted.

       Respectfully submitted this 4th day of June, 2020.


By: /s/ Jeffrey A. Shafer                     By: /s/ Bruce D. Skaug
 Roger G. Brooks                               Bruce D. Skaug
 rbrooks@ADFlegal.org                          bruce@skauglaw.com
 NC Bar No. 16317*                             ID Bar No. 3904
 Jeffrey A. Shafer                             Raul R. Labrador
 jshafer@ADFlegal.org                          raul@skauglaw.com
 IL Bar No. 6230713*                           ID Bar No. 5469
 ALLIANCE DEFENDING FREEDOM                    SKAUG LAW, P.C.
 15100 N. 90th St.                             1226 E. Karcher Road
 Scottsdale, AZ 85260                          Nampa, ID 83687
 (480) 444-0020                                (208) 466-0030
 (480) 444-0028 Fax                            (208) 466-8903 Fax


                                                 2
       Case 1:20-cv-00184-DCN Document 42 Filed 06/04/20 Page 3 of 4




Kristen K. Waggoner
kwaggoner@ADFlegal.org
D.C. Bar No. 242069*
Parker Douglas
pdouglas@ADFlegal.org
MI Bar No. P83242*
Christiana M. Holcomb
cholcomb@ADFlegal.org
D.C. Bar No. 176922*
ALLIANCE DEFENDING FREEDOM
440 First St. NW, Suite 600
Washington, D.C. 20001
(202) 393-8690
(202) 347-3622 Fax

*Admitted Pro Hac Vice


                         Attorneys for Proposed Intervenors




                                         3
         Case 1:20-cv-00184-DCN Document 42 Filed 06/04/20 Page 4 of 4




                                CERTIFICATE OF SERVICE
       I hereby certify that on June 4, 2020, I filed the foregoing electronically through the

CM/ECF system, which caused the following parties or counsel to be served by electronic

means, as more fully reflected in the Notice of Electronic Filing:


 Andrew Barr                                         Dayton Reed
 abarr@cooley.com                                    dayton.reed@ag.idaho.gov

 Catherine West                                      Steven Olsen
 cwest@legalvoice.org                                steven.olsen@ag.idaho.gov

 Chase Strangio                                      W. Scott Zanzig
 cstrangio@aclu.org                                  scott.zanzig@ag.idaho.gov

 Elizabeth Prelogar                                  Attorneys for Defendants
 eprelogar@cooley.com

 Gabriel Arkles
 garkles@aclu.org                                    Matthew Wilde
                                                     mattwilde@boisestate.edu
 James Esseks
 jesseks@aclu.org                                    Attorney for Defendants Boise State
                                                     University and Marlene Tromp
 Kathleen Hartnett
 khartnett@cooley.com

 Richard Eppink
 reppink@acluidaho.org

 Attorneys for Plaintiffs



                                             /s/ Jeffrey A. Shafer
                                             Attorney for Proposed Intervenors




                                                 4
